EXHIBIT 10.62

 

SECOND AMENDMENT

TO

LICENSE DEVELOPMENT AND MARKETING AGREEMENT

 

This Second Amendment to License, Development and Marketing Agreement (“Second
Amendment”) dated as of December 24, 2008 between Inspire and Allergan.

 

Whereas the undersigned entered into a License, Development and Marketing
Agreement dated as of June 22, 2001, as amended December 8, 2003 (“Agreement)”;
and

 

Whereas the undersigned wish to amend the Agreement as follows:

 

1.    Inspire shall cease co-promoting Restasis™ (as previously elected under
Section 7.3(c)) as of December 31, 2008.

 

2.    Section 7.3(c) shall be deleted in its entirety.

 

3.    Section 7.3(d) shall be deleted in its entirety and replaced by the
following new Section 7.3(d).

 

(d) In addition to the rights set forth in Section 7.3(a) and (b), in the event
that the JDC decides to terminate the Development Program for all Inspire
Products in the U.S. in accordance with its responsibilities under
Section 3.2(a) of this Agreement (the “Program Termination”), Inspire shall have
the right to co-promote Restasis™. Such right must be elected by Inspire by
providing written notice of such election to Allergan no later than sixty
(60) days after the Program Termination. The co-promotion of Restasis™ shall be
subject to the following:

 

(i)    Within six (6) months of such Program Termination, Inspire shall provide
for each quarter during such co-promotion, an average of twenty percent (20%) of
the budgeted Allergan sales force effort, as set forth in the latest Marketing
Plan provided to the JCC for Restasis™, based on the number of Allergan
Full-Time Sales Representatives in the U.S.

 

(ii)    In the event that during any two (2) calendar quarters thereafter
Inspire fails to provide an average of twenty (20%) of Allergan’s budgeted sales
force effort as required hereunder, Inspire shall have one (1) calendar quarter
to cure such failure. If Inspire is unable to cure such failure during the
calendar quarter cure period, the royalty amounts due on Net Sales of Restasis™
shall be adjusted on a going-forward basis, as set forth in Section 9.7(b)(iii).

 

(iii)    The Inspire sales force effort shall be provided by Inspire at its sole
expense.

 

(iv)    The JCC shall determine the targets, roles and assignments of Inspire’s
and Allergan’s sales representatives within such selling effort.



--------------------------------------------------------------------------------

(v)    Inspire shall provide Allergan with at least sixty (60) days notice of
its intent to begin co-promoting Restasis™ and at least sixty (60) days notice
of its intent to cease co-promoting Restasis™ pursuant to this Section 7.3(d),
and, in any event, if it commences the co-promotion of Restasis™, Inspire shall
not cease co-promoting Restasis™ during any Restasis™ marketing cycle
(trimester) as determined by the JCC.

 

(vi)    It is understood that Allergan will retain exclusive rights to sell and
distribute Restasis™ in the Restasis™ Territory, so that Inspire’s right and
obligation to promote would be in the nature of a co-promotion arrangement in
which Inspire and/or its designee promote Restasis™, but sales continue to be
made by Allergan.

 

(vii)    In the event Inspire materially fails to competently co-promote
Restasis™, violates any law or regulation in connection with such co-promotion,
or materially fails to promote Restasis™ consistent with the direction provided
by the JCC, Allergan shall be entitled to terminate Inspire’s right to
co-promote Restasis™.

 

4.    Section 8.2(a) is hereby amended such that the phrase “Section 7.3(c) or
(d) in the event Inspire elects to exercise its Restasis™ Option or is obligated
to, and does, co-promote Restasis™ in accordance with its Restasis™ Obligation”
is replaced with “Section 7.3(d) in the event Inspire elects to exercise its
right to co-promote Restasis™ in accordance with provisions of Section 7.3(d).”

 

5.    Nothing in this Second Amendment shall waive or release any prior breach
or any representation or warranty under Article 2 of the Agreement by either
Party.

 

(Signature page to follow)

 

Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Second Amendment to be
executed by its duly authorized representative as of the year and day first
above written.

 

INSPIRE PHARMACEUTICALS, INC.

   

ALLERGAN, INC.

By:   /s/ Thomas R. Staab, II                                             By:  
/s/ Jeffrey L. Edwards                                  

Name:  Thomas R. Staab, II

Title:    Chief Financial Officer & Treasurer

     

Name:  Jeffrey L. Edwards

Title:    Executive Vice President,

Finance and Business Development,

Chief Financial Officer

     

ALLERGAN SALES, LLC

      By:   /s/ Jeffrey L. Edwards                                        

Name:  Jeffrey L. Edwards

Title:    Vice President and Chief Financial Officer

     

ALLERGAN PHARMACEUTICALS HOLDINGS

(IRELAND) LTD.

      By:   /s/ Terilea Wielenga                                            

Name:  Terilea Wielenga

Title:    Director

 

Page 3 of 3